Citation Nr: 1520615	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-41 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), paranoid schizophrenia, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from July 1999 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision, by the Newark, New Jersey, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for psychosis.  

The Board notes that entitlement to service connection for PTSD was denied in an unappealed November 2011 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue on appeal has been revised to include consideration of the all psychiatric diagnoses of record in this case.  

On January 9, 2012, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

In February 2013, the Board remanded the case for further evidentiary development.  A VA Evidence Intake Center in Newman, Georgia issued a supplemental statement of the case (SSOC) in December 2014.  A review of the record reflects substantial compliance with the Board's remand directives; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1. The Veteran failed to report for a scheduled VA examination in October 2013 and offered no good cause for his failure to report. 

2.  An acquired psychiatric disorder is not attributable to the Veteran's period of military service. 

3.  The Veteran does not have a diagnosis of PTSD that is based on confirmed stressors.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, a psychosis or an anxiety disorder, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2007 and April 2009 from the RO to the Veteran which were issued prior to the RO decision in June 2009.  Additional letters were issued in November 2010, January 2011, March 2011, and March 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The record reflects that a VA examination was scheduled in March 2013 but the Veteran failed to report to the examination without good cause.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Veteran's failure to attend the March 2013 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim and has resulted in the Board's weighing the available evidence of record, absent any medical nexus opinion.  See 38 C.F.R. § 3.655.  

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Background

The Veteran's DD Form 214 indicates that he served on active duty from July 1999 to July 2002; his military occupational specialty was as a cannon crewmember.  The service treatment records (STRs) reflect that, in September 2000, the Veteran was seen for complaints of back pain that developed as a result of being an unrestrained passenger in a bus accident 2 weeks earlier.  However, the STRs are negative for any findings or diagnoses of a psychiatric disorder, to include PTSD, paranoid schizophrenia, or anxiety disorder.  

The Veteran's claim of for service connection for psychosis (VA Form 21-526) was received in September 2007.  Submitted in support of the claim were VA treatment reports dated from March 2007 to August 2007.  During a clinic visit March 6, 2007, the Veteran reported going to Raritan Bay medical center the previous day because he was having auditory hallucinations; he stated that he was diagnosed with high blood pressure and PTSD.  The Veteran indicated that he was hearing gunshots for about one week and he was smelling gunshot from the war.  He was referred to the emergency room and was seen by the attending psychiatrist; following a mental status evaluation, he was diagnosed with psychosis, NOS.  A primary care outpatient treatment note, dated in March 2007, reported a past medical history of psychosis; the assessment was history of psychosis, continued medications and follow-up visits with psychiatry.  The Veteran was seen for follow-up evaluation in April 2007; at which time, it was noted that there were no affective symptoms; his psychotic symptoms were predominantly negative.  The pertinent diagnosis was psychosis, NOS (R/O schizophrenia or schizoaffective disorder).  A similar diagnosis was reported in June 2007.  

Received in June 2009 were VA progress notes dated from March 2009 to June 2009, which show that the Veteran received inpatient as well as outpatient care for a psychiatric disorder.  A group counseling note, dated in April 2009, reported that the Veteran was diagnosed with schizophrenia.  An April 2009 mental health discharge note indicated that the reason for this hospitalization was that the Veteran with schizophrenia, paranoid type, and he stopped taking medications and decompensated.  The discharge diagnosis was schizophrenia, paranoid type.  A nursing note, dated in April 2009, indicates that the Veteran was quiet, stayed to himself, and was compliant with medication.  The Veteran denied any suicidal/homicidal ideations.  He denied any auditory/visual hallucinations.  The Veteran was less guarded and paranoid.  It was noted that the Veteran will not openly initiate conversation, but does verbalize his needs and wants when questioned by staff.  

Received in October 2010 was a statement from the Veteran, detailing an incident that occurred in Kosovo, which he claimed led to his psychiatric disorder.  The Veteran reported being involved in a motor vehicle accident; he stated that he was riding in a military vehicle with 20 others when the driver fell asleep and they hit another vehicle in front of them on a cliff.  The Veteran reported hitting his head and back during that incident.  After that incident, he started having flashbacks, anger and depression.  The Veteran reported being involved in another motor vehicle accident while stationed in Germany in 2001.  The Veteran related that he was in a motor vehicle when the vehicle suddenly lost control and flipped over on a cliff.  The Veteran indicated that he and three others almost died in that incident.  The Veteran also reported another incident that occurred while on a fire mission in Kosovo in July 2000; they fired upon Serbians and Albanians trying to cross the border, and they received mortar fire in return.  The Veteran stated that he felt traumatized about that incident ever since service.  

Received in February 2011 were VA progress notes dated from November 2010 to December 2010.  A noted of a telephone encounter, dated in November 2010, shows that the Veteran felt that because he was in Kosovo as a 13th Bravo artilleryman and they were shot at, he expressed the desire to file for compensation benefits.  The Veteran requested a screening test; he noted that he was having recurring hallucinations about his experiences in Kosovo.  It was reported that the record was unclear as to whether actual PTSD-related stressors did indeed occur given Veteran's admission of continued (and past) hallucinations of things that happened.  The Veteran denied any suicidal or homicidal issues relating to this; he did report occasional hallucinations, but he declined to reveal the content.  The impression was schizophrenia, paranoid type, residuals features; and PTSD, per new patient report of active military stressor experiences.  

Received in April 2011 were medical records from Monmouth Medical Center dated from May 2010 to November 2010.  These records show that the Veteran was admitted to the hospital in May 2010.  It was noted that the Veteran was not compliant with his psychotropic medications; he reported being fearful of possible side effects and he stopped taking Seroquel and stated that he was occasionally taking Depakote.   Soon after stopping his medication, the Veteran decompensated, and he started hearing multiple voices, one of them good, and a few other bad ones telling him bad things.  The Veteran became depressed, scared by these voices, and suicidal.  So, he called 911 and ambulance transfer to take him to the hospital for further evaluation and treatment.  The discharge diagnosis was schizophrenia, paranoid type.  In September 2010, the Veteran was seen at the hospital for problems sleeping.  Following a mental status examination, the diagnostic impression was paranoid schizophrenia.  

In a statement in support of claim, dated in June 2011, the Veteran indicated that he experienced a stressful incident during combat in Kosovo.  In particular, the Veteran reported that his unit shot fire missions at the Serbians who tried to jump over the border.  The Veteran related that the Serbians fired live mortar rounds back at them, and they could have gotten killed.  The Veteran related that he has had nightmares and flashbacks involving those incidents.  The Veteran indicated that the thought of the incident that occurred in Kosovo caused him to become depressed.  The Veteran also reported having experienced a stressful incident that occurred during a noncombat training exercise.  The Veteran indicated that they were in a military vehicle on a cliff that flipped over three times and was totalled; he stated that a couple more inches off the road and they all would have died.  The Veteran indicated that he still gets upset and depressed whenever he thinks about that incident.  

Received in June 2011 were VA progress notes dated from January 2010 to March 2011, which show that the Veteran received ongoing clinical evaluation and treatment for a psychiatric disorder, diagnosed as paranoid schizophrenia and psychosis.  

Received in November 2011 was a response from DPRIS regarding a request for information pertaining to the Veteran's claimed stressors.  The Defense Personnel and Army Records Research Center indicated that they were unable to locate unit records submitted by the unit for the time period of the stressor.  They indicated that they did conduct a research of the Army's ground incident database for the January 1st through June 30, 2002 time period.  It was noted that this database contained one Safety Report involving Battery A 2nd Battalion 3rd Field Artillery.  This incident occurred on January 13, 2002 at the Hohenfels Training Area Germany when, as the report states, "While traveling from main post to the guard post at gate 4, the operator lost control of the vehicle when he allegedly swerved to avoid a deer that sprang into the road.  The vehicle exited the roadway and rolled onto the driver's side."  No names were provided as to who was involved in the incident.  

At his personal hearing in January 2012, the Veteran indicated that, after service, he was constantly hearing gunshots; he eventually learned that he was experiencing hallucinations.  The Veteran testified that he constantly felt like someone was coming to get him.  The Veteran indicated that every time he thinks about driving down the attacked area and the fact that he could have been killed, it scares and upsets him.  

Subsequently received were VA progress notes dated from March 2007 to December 2014, which show that the Veteran received follow-up evaluation at the mental health clinic for a psychiatric disorder, variously diagnosed as psychosis and schizophrenia, paranoid.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  According to the criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. § 3.304(f) (1).  However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

The VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f) (3), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f) (3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

As noted above, the Veteran was scheduled for a VA psychiatric examination in connection with his claim of service connection, but, without good cause, failed to report for that examination.  Accordingly, his claim of service connection for a psychiatric disorder must be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655(b).  

PTSD

After a review of the evidence of record, the Board finds that service connection for PTSD is not warranted.  The Board acknowledges that the record contains diagnoses of PTSD.  However, the question in this case is whether the Veteran has a verified stressor that could have resulted in the development of this disorder.  Here, the Board finds that there is no independent evidence to corroborate the Veteran's reported noncombat stressor.  The record does not reveal that the Veteran served in combat.  The record does not show that the Veteran received the Combat Infantryman Badge, or any other award that would indicate exposure to combat.  Because the Veteran has not been shown to have engaged in combat, credible supporting evidence showing that his claimed in-service stressors actually occurred is required for him to prevail under 38 C.F.R. § 3.304(f).  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

Moreover, while the Veteran reported being involved in a military vehicle with 20 others when the driver fell asleep and hit another vehicle, and being involved in another motor vehicle accident while stationed in Germany in 2001, JSRRC was not able to verify the stressor.  Therefore, the diagnoses of service-related post-traumatic stress disorder are unsupported by the record, based as they were on unreliable and unverified information provided by the Veteran.  As such, without a confirmed in-service stressor, such diagnoses are not valid for compensation purposes.  As noted in Swann v. Brown, 5 Vet. App. 229, 233 (1993), the examiner's diagnosis can be no better than the facts alleged by the Veteran.  Because the diagnoses were based upon an unverified factual premise, they have no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Since there is no competent evidence of a verifiable stressor that would serve as a basis for a diagnosis of PTSD that is related to military service, the claim must be denied.  

Other Psychiatric Disability

The Board notes that the Veteran has been diagnosed with a psychosis.  However, after review of the evidentiary record, the Board finds that service connection is not warranted.  In this regard, the service treatment records are negative for any findings of a psychiatric disorder.  In addition, his post-service medical records do not reflect any documentation of disorder until March 2007 when the Veteran was seen by psychiatric service for evaluation of auditory hallucination; he was diagnosed with psychosis, NOS.  He was subsequently seen in April 2007 and diagnosed with schizophrenia.  In summary, there is a remarkable lack of evidence demonstrating any complaint or finding of a psychiatric disorder during the period from service discharge in 2002 until 2007.  Moreover, the record does not include any evidence of a relationship between a current psychiatric disorder and the Veteran's active service other than by his own report.  

The Board attempted to assist the Veteran with development for such medical evidence by arranging for a VA examination in March 2013.  However, the Veteran, without good cause, did not attend that examination.  

Under 38 C.F.R. § 3.655(b), when there is a failure to report for a VA examination under the circumstances outlined above, the matter is to be adjudicated based on the evidence of record.  Because the Veteran did not report to the scheduled March 2013 VA examination as previously mentioned, VA was unable to obtain a nexus opinion.  In consideration of the evidence that is of record, the Board finds that the Veteran's current psychiatric disorder, including paranoid schizophrenia, is not attributable to his active military service.  There is no competent medical evidence linking the Veteran's current disability to his active military service.  Without sufficient evidence of a causal nexus between a current psychiatric disorder and service, service connection is not warranted.  

The Board acknowledges the Veteran's contention that he has a current mental disorder that is related to his to his military service.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's own assertions as to the etiology of his psychiatric disorder have no probative value.  

Under these circumstances, the claim for service connection for an acquired psychiatric disorder, to include PTSD, paranoid schizophrenia and an anxiety disorder, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Service connection for an acquired psychiatric disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


